 Case 4:19-cv-04029-KES Document 42 Filed 08/06/20 Page 1 of 2 PageID #: 199




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                         4:19-CV-04029-KES

       Plaintiff,

v.
                                          STIPULATION FOR DISMISSAL AS
                                                TO W ALLACE TANG,
 WALLACE TANG, Individually, and           INDIVIDUALLY AND OW NER OF
 d/b/a BLUE SKY ENGINEERING,               BLUE SKY ENGINEERING, INC.
 INC.; CASSINDY SINE CHAO,
 Individually, and d/b/a LASERLITH
 CORP.; and GINA KIM, Individually,
 and d/b/a BLACK HILLS
 NANOSYSTEMS CORP.;

       Defendants.



      Plaintiff, United States, and Defendant Wallace Tang, Individually and as

Owner, President and Director of Blue Sky Engineering, Inc., by and through

their attorneys, hereby stipulate and agree as follows:

      1.    That the United States entered into a Settlement Agreement with

Wallace Tang, Individually, and as Owner, President and Director of Blue Sky

Engineering, Inc., which was filed with the Court on July 10, 2020. Docket 40.

      2.    That this action may be         dismissed against Wallace Tang,

Individually and as Owner, President and Director Blue Sky Engineering, Inc.,

with prejudice as to the Covered Conduct released in the Settlement Agreement,

without prejudice as to any other claims, and subject to the terms of the

Settlement Agreement.
Case 4:19-cv-04029-KES Document 42 Filed 08/06/20 Page 2 of 2 PageID #: 200



      3.      That the Court may enter an Order of Dismissal consistent with this

Stipulation and the terms of the Settlement Agreement without further notice or

proceeding.

      4.      That the Court retains jurisdiction over the parties to the extent

necessary to enforce the terms and conditions of the Settlement Agreement.

      5.      That each party bear its own fees, costs, and expenses associated

with the above-captioned matter.


DATE:   1:- 2 ] - ?.D          ~       ~
                               ThomaF.Carlucci
                                Megan Curran
                                Counsel for Wallace Tang
                                555 California Street LLP
                                San Francisco, CA 94104
                                (415) 434-4484


DATE:~/p/?,o
                                Timothy W. Billion
                                Local Counsel for Debtor
                                140 North Phillips Avenue
                                Sioux Falls, SD 57104
                                (605) 335-1300

DATE:   F/fj;t;;,o              RONALD A. PARSONS, JR.
                                United States Attorney



                                l!2v£~
                                Assistant United States Attorney
                                P.O . Box 7240
                                225 South Pierre Street
                                Pierre, South Dakota, 57501
                                 (605) 224-5402
                                Cheryl.Dupris@usdoj.gov




                                         2
